IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40529
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ROBERT L. LOREDO,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-99-CR-17-1
                       --------------------
                         February 13, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Robert L. Loredo appeals his guilty-plea conviction for one

count of being a felon in possession of a firearm.     He contends

that there was an insufficient factual basis to support his plea

and that this court should reconsider its jurisprudence regarding

the constitutionality of 18 U.S.C. § 922(g) in light of Jones v.

United States, 120 S. Ct. 1904 (2000) and United States v.

Morrison, 120 S. Ct. 1740 (2000).

     “This court has repeatedly emphasized that the

constitutionality of § 922(g)(1) is not open to question.”      See

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-40529
                                  -2-

United States v. De Leon, 170 F.3d 494, 499 (5th Cir.), cert.

denied, 120 S. Ct. 156 (1999).    The cases cited by Loredo do not

affect this determination.    Consequently, the judgment of the

district court is AFFIRMED.